                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CLINTON B. MACKEY,                                  )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:18-cv-00407-TWP-DLP
                                                    )
CORIZON HEALTH LLC,                                 )
WEXFORD HEALTH SOURCES, INC.,                       )
SAMUEL J. BYRD,                                     )
MARY A. CHAVEZ,                                     )
BARBRA RIGGS,                                       )
TALBOT,                                             )
                                                    )
                             Defendants.            )


         ENTRY GRANTING MOTION FOR LEAVE TO FILE AMENDED
    COMPLAINT, SCREENING SECOND AMENDED COMPLAINT, DIRECTING
      ISSUANCE OF PROCESS, AND DIRECTING FURTHER PROCEEDINGS

       This matter is before the Court on Plaintiff Clinton Mackey’s motion for leave to file an

amended complaint. In this Entry, the Court addresses that motion; screens the Second Amended

Complaint pursuant to 28 U.S.C. § 1915A(b); directs issuance of process to the newly added

defendant, Dr. Michael Mitcheff; and directs further proceedings for the advancement of this case.

                        I. Motion for leave to file Amended Complaint

       Mr. Mackey’s unopposed motion for leave to file an amended complaint, dkt. [49], is

granted. The clerk is directed to redocket the proposed amended pleading, dkt. 49-1, as the

Second Amended Complaint which in now the operative pleading in the action.

                         II. Screening of Second Amended Complaint

       Mr. Mackey is an inmate currently confined at the Pendleton Correctional Facility

(“Pendleton”). Because Mr. Mackey is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court
has an obligation under 28 U.S.C. § 1915A(b) to screen the Second Amended Complaint before

service on the defendants.

A.     Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

B.     The Second Amended Complaint

       The Second Amended Complaint asserts claims regarding Mr. Mackey’s treatment for

urological symptoms while confined at the Wabash Valley Correctional Facility and Pendleton

between August 2015 and December 2018. In this Entry, the Court will not discuss the claims Mr.

Mackey presented in his original complaint and the first amended complaint, as they have not

changed. A thorough discussion of those claims and the factual allegations supporting them may

be found in the Court’s previous screening Entries, Dkts. 10, and 38.

       The Second Amended Complaint differs in two ways. First, it changes the names of

Defendants Corizon Health, LLC, and Wexford Health Sources, Inc., to Corizon, LLC, and

Wexford of Indiana, LLC, respectively. Second, it adds Dr. Michael Mitcheff as a defendant.



                                                 2
       The Second Amended Complaint identifies Dr. Mitcheff as Wexford’s regional medical

director. It alleges that, when prison doctors employed by Wexford wished to refer patients for

treatment by doctors outside the prison, they submitted their referrals to Dr. Mitcheff, and he either

approved or denied them. Mr. Mackey alleges that, in 2017 and 2018, Dr. Mitcheff wrongly denied

multiple referrals by the doctors who treated Mr. Mackey in prison for treatment by an outside

urologist.

C.     Claims That Shall Proceed

       The Second Amended Complaint includes allegations sufficient to add to the action a claim

that Dr. Mitcheff was deliberately indifferent to Mr. Mackey’s serious medical needs in violation

of his Eighth Amendment rights. Therefore, the action shall proceed with Eighth Amendment

deliberate indifference claims against Defendants Byrd, Chavez, Riggs, Talbot, and Mitcheff; and

Eighth Amendment policy-or-practice claims against Corizon and Wexford.

       This summary of claims includes all viable claims identified by the Court. If Mr. Mackey

believes that additional claims were alleged in the Second Amended Complaint, but not identified by

the Court, he shall have through March 4, 2019, to identify those claims.

     III. Summary of Claims and Actions, Issuance of Process, and Further Proceedings

       Mr. Mackey’s unopposed motion for leave to file an amended complaint, dkt. [49], is

granted. The clerk is directed to redocket the proposed amended pleading, dkt. 49-1, as the

Second Amended Complaint. This action shall proceed with the Second Amended Complaint as

the operative pleading in the action.

       This action shall proceed with Eighth Amendment deliberate indifference claims against

Defendants Byrd, Chavez, Riggs, Talbot, and Mitcheff; and Eighth Amendment policy-or-practice

claims against Corizon and Wexford. If Mr. Mackey believes that additional claims were alleged in




                                                  3
the Second Amended Complaint, but not identified by the Court, he shall have through March 4,

2019, to identify those claims.

        The clerk is directed to update the docket by changing the names of Defendants Corizon

Health, LLC, and Wexford Health Sources, Inc., to Corizon, LLC, and Wexford of Indiana, LLC,

respectively.

        The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to Defendant Dr. Michael Mitcheff in the manner specified by Federal Rule of Civil Procedure

4(d). Process shall consist of the Second Amended Complaint, applicable forms (Notice of Lawsuit

and Request for Waiver of Service of Summons and Waiver of Service of Summons), and this

Entry. The clerk is also directed to update the docket to reflect that Dr. Mitcheff is now a

defendant in the action.

        All the remaining defendants have already appeared in this action and will receive notice

of the Second Amended Complaint on the Court’s docket. Each defendant who has already

appeared shall have through February 25, 2019, to answer the amended complaint.

        This action shall continue to proceed according to the pretrial schedule, dkt. 47. Dr.

Mitcheff shall have 14 days from the date he answers the Second Amended Complaint to complete

any action the pretrial schedule would have required him to complete by a deadline that passed

before he answered.

        IT IS SO ORDERED.



       Date:    2/6/2019




                                                4
Distribution:

CLINTON B. MACKEY
249602
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com

Jeb Adam Crandall
BLEEKE DILLON CRANDALL ATTORNEYS
jeb@bleekedilloncrandall.com

Dr. Michael Mitcheff
Wexford of Indiana, LLC
501 Holliday Dr.
Foster Plaza Four
Pittsburgh, PA 15220




                                              5
